PER CURIAM.
This Court has reviewed the record, briefs and heard oral argument, and we are of the opinion and so hold that the trial court did correctly construe the pertinent paragraphs of the Specifications in question, and that the appellant was bound, at least, by an implied warranty that the materials in question were suitable for the job which was the subject of the contract between appellant and appellee. The verdict and judgment are therefore affirmed.
SPECTOR, C. J., and JOHNSON and WIGGINTON, JJ., concur.